Citation Nr: 9913291	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  92-55 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
residuals of a right knee injury with internal derangement 
and osteochondritis, to include the issue of whether the 
reduction in rating was proper.  

2.  Entitlement to a compensable rating for service-connected 
residuals of a left knee injury with internal derangement and 
osteochondritis, to include the issue of whether the 
reduction in rating was proper.  

3.  Entitlement to a (compensable) evaluation for service-
connected defective hearing of the left ear.  

4.  Entitlement to a (compensable) evaluation for service-
connected residuals of perforation of the left tympanic 
membrane.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1975 to April 1979.  

By rating action in May 1979, service connection was 
established for defective hearing of the left ear, and for 
chondromalacia of the right and left knee, each rated 
noncompensably disabling, effective from April 7, 1979.  An 
administrative decision by the RO in December 1979 
recharacterized the knee disabilities as residuals of right 
and left knee injuries with internal derangement and 
osteochondritis.  The RO then assigned separate 10 percent 
ratings for each knee, effective from April 7, 1979.  By 
rating action in January 1980, the RO confirmed and continued 
the noncompensable rating for defective hearing of the left 
ear.  By rating action in March 1980, the RO granted service 
connection and assigned a noncompensable evaluation for 
residuals of perforation of the left tympanic membrane, 
effective from April 7, 1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the RO in 
May and June 1989.  In May 1989, the RO reduced the 10 
percent evaluations then assigned for the veteran's right and 
left knee disabilities to zero percent, effective from August 
1, 1989.  The June 1989 rating decision confirmed and 
continued the noncompensable ratings assigned for defective 
hearing of the left ear and residuals of perforation of the 
left tympanic membrane.  A personal hearing was held at the 
RO in September 1991.  

In October 1991, the hearing officer confirmed and continued 
the noncompensable ratings assigned for the four service-
connected disabilities at issue on appeal, but concluded that 
the veteran was entitled to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324.  The hearing officer's 
decision was implemented by a rating action promulgated in 
October 1991.  The Board remanded the appeal to the RO for 
additional development in December 1992.  

With regard to issues number 1 and 2, the RO characterized 
the issues as claims for increased ratings.  However, the 
appeal arises, in part, from a notice of disagreement with a 
rating reduction.  Therefore, the Board has recharacterized 
the issues, as shown on the first page of this decision, to 
reflect the appropriate action on appeal.  

As noted in the December 1992 Board remand, the veteran 
raised the additional issues of service connection for 
headaches and otitis media, and an increased (compensable) 
evaluation for his service-connected tinnitus.  In September 
1997, the veteran was notified in a Supplemental Statement of 
the Case that an increased (compensable) rating for tinnitus 
was denied.  The veteran and his representative were notified 
of the need to file a substantive appeal to this issue.  This 
was not accomplished.  Accordingly, this issue is not in 
appellate status and can not be addressed in this decision.  

A Supplemental Statement of the Case (SSOC) issued in 
September 1997, indicated that the issues of service 
connection for headaches and otitis media were deferred 
pending a medical opinion.  A medical examination was 
ordered, but it appears that the appointment letter may have 
been sent to an old address and not the veteran's current 
address.  A letter was sent to him in March 1998 inquiring as 
to whether he were willing to appear for an examination.  He 
did not respond.  However, it appears that this letter also 
might have been sent to an incorrect address.  The issues of 
service connection for headaches and otitis media are not 
ripe for appellate review, and these issues are referred to 
the RO for appropriate action.  

The Board panel which considered the claim in 1992 
characterized the issues of service connection for headaches 
and otitis media as inextricably intertwined with the issues 
on appeal.  However, the veteran's knee disabilities, his 
defective hearing and his perforation of the left tympanic 
membrane, may be rated without reference to whether he is 
service connected for headaches or otitis media.  
Accordingly, the undersigned does not find that these issues 
are inextricably intertwined with the issues on appeal.

The issues of an increased rating for hearing loss and 
increased ratings for the knee disabilities will be discussed 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection was established for the veteran's 
bilateral knee disabilities by the RO in May 1979, and 
individual ratings of 10 percent were assigned, effective 
from April 7, 1979.  

3.  The ratings assigned for the veteran's service-connected 
right and left knee disabilities had been in effect for more 
than five years at the time they were reduced on August 1, 
1989.  

4.  The 10 percent evaluations assigned for each of the 
service-connected knee disabilities were improperly reduced 
based on a single VA examination that did not show sustained 
improvement in either knee.  

5.  There are no provisions within the Schedule for Rating 
Disabilities for assigning a compensable schedular evaluation 
for perforation of a tympanic membrane.  


CONCLUSIONS OF LAW

1.  The preponderance of the evidence does not establish that 
a reduction of the veteran's disability rating for residuals 
of a right knee injury with internal derangement and 
osteochondritis from 10 percent to noncompensable was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344, 4.71a, including Part 4 and Diagnostic Code 5257 
(1998).  

2.  The preponderance of the evidence does not establish that 
a reduction of the veteran's disability rating for residuals 
of a left knee injury with internal derangement and 
osteochondritis from 10 percent to noncompensable was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344, 4.71a, including Part 4 and Diagnostic Code 5257 
(1998).  

3.  A compensable rating is not warranted for perforation of 
a tympanic membrane.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.87, 4.87a, including Part 4 and Diagnostic 
Code 6211 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By rating action in May 1979, service connection was 
established for chondromalacia of the right and left knee, 
each rated noncompensable.  The grant of benefits was based 
completely on the service medical records which showed 
treatment for bilateral knee complaints during service.  The 
veteran was then scheduled for a VA examination to evaluate 
his service-connected disabilities.  

When examined by VA in October 1979, the veteran complained 
of occasional pain and swelling in both knees, more 
frequently on the right.  The veteran wore knee braces and 
reported occasionally locking in his knees.  On examination, 
the veteran's right knee was slightly swollen but not tender.  
There was no evidence of swelling or tenderness in the left 
knee.  Flexion in each knee was possible to 65 degrees, with 
extension possible to 180 degrees, bilaterally.  There was no 
evidence patella crepitus, and quadriceps tone was fair to 
poor in each knee.  The veteran's gait was normal and his 
posture was good.  X-ray studies were essentially normal with 
a minimal degree of bony sclerosis along the anterolateral 
aspect of the metaphyseal region of the right femur which had 
the appearance of an old healed cortical defect.  The 
diagnoses included old injury to both knees with internal 
derangement and osteo-chondritis in both knees.  

By rating action in December 1979, the veteran was granted 
increased ratings of 10 percent for residuals of injuries to 
the right and left knees with internal derangement and osteo-
chondritis.   

A copy of a December 1979 VA audiological examination, 
received in January 1980, showed the veteran's left tympanic 
membrane was intact but scarred.  

By rating action in March 1980, the RO granted service 
connection for perforation of the left tympanic membrane and 
assigned a noncompensable rating from April 1979.

When examined by VA in April 1985, the veteran complained of 
chronic knee pain, locking, and crackling and popping, 
particularly in the left knee.  He denied any decrease in 
range of motion, but reported that his symptoms limited his 
ability to squat or stand for long periods of time, or to 
participate in vigorous activities.  The veteran also 
reported that he wore knee braces, intermittently.  On 
examination, there was no evidence of swelling, tenderness, 
or instability in either knee.  Anterior and posterior drawer 
sign, and McMurray's testing were negative, bilaterally.  
Strength was full, and the patella's were freely moveable but 
with marked crepitation and popping in both knees.  X-ray 
studies revealed no definite significant bony abnormalities.  
The diagnosis was marked chondromalacia of the patella, 
bilaterally with probable loose body in the left knee.  

By rating action in April 1985, the RO confirmed and 
continued the 10 percent evaluations for the veteran's 
service-connected right and left knee disabilities.  

When examined by VA in April 1989, the veteran reported his 
knees hurt when he walked fast, and that he could not run 
because of pain and a burning sensation in his knees.  On 
examination, there was no tenderness, swelling, or laxity in 
either knee.  Flexion was possible to 120 degrees and 
extension was to 180 degrees, bilaterally.  X-ray studies 
revealed no abnormalities in either knee.  The diagnosis was 
bilateral knee strain.  

By rating action of May 1989, the RO reduced the 10 percent 
evaluations assigned for each knee to noncompensable, 
effective from August 1, 1989.  

When examined by VA in June 1989, the veteran complained of 
trouble hearing, pain, and itching in his ears, and 
intermittent tinnitus.  On examination, the left tympanic 
membrane was intact. 

Several VA outpatient records for the period from 1986 and 
1989 were received at the RO in November 1990.  These records 
show that the veteran was seen on several occasions for 
various medical problems, including bilateral knee pain and 
ear aches.  An undated report in 1986 indicated that the 
veteran wanted to schedule an orthopedic examination because 
his knees "often" gave out.  When seen in February 1987, 
the veteran reported bilateral knee pain, left more than the 
right, which was exacerbated with activity.  On examination, 
there was no evidence of joint line tenderness, or any 
swelling or effusion.  Varus and valgus instability, and 
Lachman's and pivot shift testing were negative.  X-ray 
studies were also negative.  The impression was patella-
femoral pain, left greater than the right.  The veteran was 
also seen in February 1987 for frequent headaches and ear 
aches.  The veteran reported that these symptoms were always 
associated with "left sinus stuffiness."  At that time, the 
veteran's left tympanic membrane was scarred but intact, and 
the ear canal was "OK."  Similar findings were noted on 
outpatient reports in January and June 1988, and November 
1989.  On the latter report, the veteran's left tympanic 
membrane was slightly "infected" but not injected.  The 
diagnoses included probable otitis media and chronic left 
eustachian tube dysfunction.  On two occasions in what 
appears to be 1989, the veteran had full range of motion in 
both knees.  The dates of the examination are not indicated 
on the examination report.  In November 1989, the veteran was 
noted to have minimal crepitus in each knee, without any 
evidence of instability or patellar tenderness.  

At a personal hearing at the RO in September 1991, the 
veteran testified that he worked as a rigger and had 
difficulty climbing ladders due to pain and stiffness in his 
knees.  He also testified that he wore knee braces everyday 
while working because his knees sometimes gave out.  The 
veteran reported that he had occasional swelling in his knees 
and that he took a lot of pain medication for his knees.  

Analysis

Propriety of Reduction of Rating 
For each Knee Disability

Concerning the veteran's claims for restoration of 10 percent 
ratings for service connected right and left knee 
disabilities, the issues are whether the RO was justified, by 
a preponderance of the evidence, in reducing the veteran's 
ratings.  If not, the ratings must be restored.  See Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects "sustained 
improvement" in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421.  

The RO issued a rating decision in May 1989, which proposed 
the reduction in the ratings for the veteran's service-
connected bilateral knee disabilities.  The veteran was 
advised of the reduction and submitted a notice of 
disagreement.  Thereafter, the 10 percent evaluations were 
reduced to noncompensable, effective from August 1, 1989.  

For ratings which are in effect for five years or more, the 
RO must consider the provisions of 38 C.F.R. § 3.344 before 
it may order a reduction in rating.  38 C.F.R. § 3.344(c) 
(1998).  Section 3.344 provides as follows:  

(a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Department of Veterans 
Affairs regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  
Examinations less full and complete than 
those on which payments were authorized 
or continued will not be used as a basis 
of reduction.  Ratings on account of 
diseases subject to temporary or episodic 
improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric 
or duodenal ulcer, many skin diseases, 
etc., will not be reduced on any one 
examination, except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated.  
Ratings on account of diseases which 
become comparatively symptom free 
(findings absent) after prolonged rest, 
e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., 
will not be reduced on examinations 
reflecting the results of bed rest.  
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  When syphilis of the 
central nervous system or alcoholic 
deterioration is diagnosed following a 
long prior history of psychosis, 
psychoneurosis, epilepsy, or the like, it 
is rarely possible to exclude 
persistence, in masked form, of the 
preceding innocently acquired 
manifestations.  
Rating boards encountering a change of 
diagnosis will exercise caution in the 
determination as to whether a change in 
diagnosis represents no more than a 
progression of an earlier diagnosis, an 
error in prior diagnosis or possibly a 
disease entity independent of the 
service-connected disability.  When the 
new diagnosis reflects mental deficiency 
or personality disorder only, the 
possibility of only temporary remission 
of a super-imposed psychiatric disease 
will be borne in mind.  

(b)	Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination --- months from this date, 
§ 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

(c)	Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  

In this case, the disability ratings for the veteran's 
service-connected bilateral knee disabilities had been in 
effect for more than five years when they were reduced on 
August 1, 1989.  Therefore, there is no question in this case 
that the provisions of 38 C.F.R. § 3.344 were for 
application.  However, the RO's May 1989 rating decision 
which proposed to reduce the 10 percent ratings was based on 
a single examination, which in the opinion of the Board, was 
less than full and complete.  The findings on the April 1989 
examination were rather sparse, and did not include any 
discussion of the veteran's symptoms other than a reported 
history of knee pain.  Importantly, it does not appear that 
the RO attempted to obtain or even ascertain whether there 
were any other VA medical records for the interim period 
between his last VA examination 1979 and the current 
examination in 1989.  In fact, VA records received subsequent 
to the May 1989 rating decision did show that the veteran was 
treated for chronic bilateral knee pain on a couple of 
occasions.  While those reports showed only a few objective 
findings, the fact that the veteran sought medical treatment 
suggests that he was having some functional impairment due to 
knee problems.  Furthermore, the veteran had full range of 
motion and crepitus in both knees when examined by VA in 
1985, whereas the April 1989 examination showed no crepitus 
but range of motion of the knees was less than full.  The 
remaining findings on the two examinations were essentially 
the same.  In the Board's opinion, the findings from the two 
examinations do not reflect "sustained improvement."  

"It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete[.]"  
Without the veteran's complete medical records, the RO could 
not be expect to render an accurate judgment as to whether 
the veteran's symptoms at the time of the April 1989 
examination reflected temporary or episodic improvement.  
While the RO's decision to reduce the ratings assigned for 
the bilateral knee disabilities implied that there was 
improvement, there was no indication that the RO considered 
the provisions of 38 C.F.R. § 3.344, and specifically whether 
there was "sustained improvement" in the veteran's 
condition; a requirement prior to a reduction in a rating 
that has been in effect for more than 5 years.  

Thus, the Board finds that the RO's May 1989 rating decision 
was improper and is void ab initio.  Accordingly, the 10 
percent evaluations assigned for the veteran's right and left 
knee disabilities are restored.

Increased Rating
Tympanic Membrane

The Board finds the veteran's claim for a compensable rating 
for service connected perforation of the left tympanic 
membrane is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the veteran has asserted that his residuals of 
perforation of the left tympanic membrane are more severe 
than currently evaluated.  Therefore, he has established 
well-grounded claims.  

In reviewing the claims folder, it is noted that the veteran 
was scheduled for an ear examination in 1997.  Notice of this 
examination appears to have been sent to the wrong address of 
record.  Nevertheless a VA physician looked over the file and 
determined that the veteran had already been seen and 
evaluated extensively.  He determined that the veteran's ears 
were normal.  In view of the discussion below, no further 
examination regarding this disability is deemed necessary. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole-recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

VA has established disability ratings which are intended to 
compensate a veteran for average impairment in earning 
capacity due to service-connected disability.  38 U.S.C.A. 
§ 1155 (West 1991).  A perforated left tympanum is evaluated 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
6211.  Under this code, the only evaluation assignable for 
this disability is a zero percent.  Since a schedular rating 
in excess of zero percent is not contemplated for the 
disability at issue, an additional examination is not deemed 
necessary.  Accordingly, the veteran's appeal must be denied.  



ORDER

To the extent that the reduction in rating from 10 percent to 
noncompensable for service connected residuals of a right 
knee injury was not proper, the appeal is granted, subject to 
the applicable criteria pertaining to the payment of monetary 
benefits.

To the extent that the reduction in rating from 10 percent to 
noncompensable for service connected residuals of a left knee 
injury was not proper, the appeal is granted, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.

An increased (compensable) rating for the residuals of a 
perforated left tympanic membrane is denied.  


REMAND

The evidentiary record shows that the veteran was last 
evaluated by VA for his service-connected bilateral knee 
disabilities in March 1991.  Since that examination, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held in DeLuca v. Brown, 8 
Vet. App. 202 (1995), that the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, when evaluating a service-connected disability 
involving a joint.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  

Because the Codes used to rate the veteran's knee 
disabilities are cast, in large measure, in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  As the prior examination did not include any 
findings pertaining to functional loss under 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that further development of 
the record is necessary.  

Additionally, the Board notes that General Counsel Opinion, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Moreover, in Esteban 
v. Brown, 6 Vet.App. 259 (1994), it was determined that 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars, and 
facial muscle damage.  Consideration should be given to the 
General Counsel's opinion prior to deciding upon the ratings 
to be assigned the veteran's bilateral knee disabilities.  In 
this regard, it should first be determined if the veteran has 
arthritis of the knees and whether there is any instability; 
if both are present, consideration should be given to the 
General Counsel's opinion.

With regard to the issue of entitlement to a compensable 
rating for service connected hearing loss, the veteran was 
scheduled for a VA examination in 1997 to determine, in part, 
hearing acuity.  He failed to report.  However, the 
notification to report for the examination appears to have 
been sent to an old address of record and not the current 
address of record.  The veteran should be afforded another 
opportunity to appear for the examination.  In view of the 
fact that revised regulations pertaining to hearing loss are 
scheduled to go into effect in June, consideration must be 
given to the old and new regulations and to which is more 
favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet.App. 308 (1991).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

While the undersigned regrets the delay caused by this 
REMAND, the record is inadequate for purposes of determining 
the degree of impairment of the service-connected bilateral 
knee disabilities and hearing loss.  Accordingly, the claim 
is REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected knee disabilities and 
hearing loss since 1991.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and severity of his bilateral knee 
disabilities.  The consequences of his 
failure to appear for the examinations 
should be made known to him.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners for 
review and all indicated tests and 
studies should be accomplished.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

The examiner should provide a response to 
the following:  

(a) The examiner should note any 
limitation of motion in each knee.  
For VA purposes, normal knee flexion 
is to 140 degrees and normal knee 
extension is to 0 degrees.  
38 C.F.R. § 4.71, Plate II.  Also, 
tests for stability of the knees 
should be accomplished, and any 
instability should be classified as 
mild, moderate or severe.  

(b) Does the veteran's right or left 
knee exhibit weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  (Each knee 
must be discussed separately.)

(d) Does pain significantly limit 
functional ability during flare-ups 
or when the veteran's right or left 
knee is used repeatedly over a 
period of time?  These 
determinations must, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups 
under § 4.40.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.  Again, each knee must be 
discussed separately.

3.  The veteran should be scheduled for a 
VA audiological examination by a state 
licensed audiologist.  The claims folder 
must be made available to the examiner 
prior to the examination.  The 
consequences of his failure to appear 
should be explained to him.  The 
veteran's hearing acuity should be 
determined.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiners and whether the examiners have 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should consider the General Counsel 
Opinion in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
DC's 5003 and 5257 and also VAOPGCPREC 
36-97.  The RO must also consider the 
regulations for rating ear disabilities 
which will be effective in June 1999.  If 
the old and new regulations differ, the 
RO should determine which version is more 
favorable to the veteran.  In so doing, 
however, it should be noted that a rating 
under the revised regulations may not be 
made prior to the effective date of the 
regulation.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include, if appropriate, citation 
of § 3.655 and the revised regulations 
pertaining to rating ear disabilities and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examination and the 
consequences for any failure to appear 
should be included in the claims folder.  
The Board should also be able to verify, 
by reviewing the letters, the address to 
which they were sent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

